DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

  Response to Amendment
This Office Action is in response to an amendment filed on 11/3/2021. As directed by the amendment, claims 3, 6, and 14-15 were canceled, claims 1-2, 5, 12-13 and 16-19 were amended, and no new claims were added. Thus, claims 1-2, 4-5, 7-13 and 16-19 are pending for this application.
  
Claim Objections
 Claims 1 and 12 are objected to because the phrase “wherein the sidewall was formed by” in lines 8-9 of claims 1 and 12 should be changed to --whereby the sidewall was formed   by-- in order to clarify that claims 1 and 12 are drawn to an apparatus and not a method claim. For the purpose of examination, the examiner has interpreted that the limitations that follow to be interpreted as product-by-process limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 4-5, 7-13 and 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 4-5, 7-13 and 16-19 contain the term “string-like”, and it is unclear as to the scope and meaning of this term (e.g. in what way is the bead like a string?). 
 The term “string-like” in claims 1-2, 5, 12-13 and 16-19 is a relative term which renders the claim indefinite. The term “string-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (e.g. in what way is the bead like a string?). 
The remaining claims are rejected due to dependence on a rejected base claim. 
 
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




 Claim(s) 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachelder (US 2015/0273170), as evidenced by Jamalabad (US 2004/0089983).
Regarding claim 13, Bachelder discloses (Fig. 14) a method of forming a support member for use in a sealing assembly of a patient interface device for delivering a flow of a breathing gas to the airway of a patient, the method comprising:
dispensing from a port or nozzle  a first string-like bead made of a first settable material (bead of layer 980, formed on top of bottom layer 982, is made of a material more rigid than the material of layer 982, see paragraph [0112]. Regarding the fact that a first string-like bead is dispensed from a port or nozzle to form the layer, the mask 950 is made through the process of 3D printing, which is known by one of ordinary skill in the art to be performed by dispensing layers of “string-like beads” on top of each other from the port/nozzle of a 3D printer. Such an example is shown and described in Jamalabad, with particular emphasis on Fig. 1-6 and paragraph [0016]) extending in a first predetermined pattern on a working form (layer 982 is the working form on which layer 980 is applied), the first elongated bead having a first cross-section defined by the port or nozzle (cross-section of bead of layer 980 defined (limited) by the cross-section of the port/nozzle, given that the bead is dispensed from the nozzle); and
dispensing from the port or nozzle, or from another port or nozzle, a second string-like bead of a second settable material (bead of layer 978, formed on top of layer 980, is made of a material more rigid than the material of layer 980, see paragraph [0112]. Regarding the fact that a second string-like bead is dispensed from the port or nozzle, or from another port or nozzle, to 
wherein the working form comprises a base portion which is structured to be coupled to a frame member of the patient interface device (bottom layer 982, which is structured to be coupled, indirectly, to frame portion 958).
Regarding claim 16, Bachelder discloses the second settable material is different from the first settable material (second settable material of second bead comprises a material more rigid than the first material of the first bead, see paragraph [0112] of Bachelder).
Regarding claim 17, Bachelder discloses the second elongated bead consists solely of the second settable material (paragraph [0112])
Regarding claim 18, Bachelder discloses at least one of the first string-like bead and second string-like bead forms a portion of an outer surface of the support member (see Fig. 14)

   
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
    The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5, 7, 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Judson (US 2012/0132208) in view of Bachelder (US 2015/0273170), as evidenced by Jamalabad (US 2004/0089983).
Regarding claim 1, Judson discloses (Fig. 1-6 and 15) a support member for use in a sealing assembly of a patient interface device for delivering a flow of a breathing gas to the airway of a patient, the support member (102) comprising: 
a first end (end of 102 coupled to cap portion 772, paragraph [0043]) structured to be coupled to a frame member (frame 990) of the patent interface device (see Fig. 16 and paragraph [0043]); 
a second end (end of 102 in contact with user in Fig. 16) structured to sealingly engage the face of a patient; and 
a sidewall (outer barrier 108) which extends between the first end and the second end.
Judson does not disclose that the support member was formed by: dispensing a first string-like bead of a first settable material extending in a first predetermined pattern on a working form; and dispensing a second string-like bead of a second settable material extending in a second predetermined pattern adjacent the first bead, wherein at least one of the first string-like bead and the second string-like bead forms a portion of an outer surface of the support member. However, the phrase “the support member was formed by” is interpreted to mean that 
However, in an effort to expedite prosecution, Bachelder teaches (Fig. 14) a facemask (950) formed of a plurality of materials (acrylic-like shell that gradually transitions to a softer silicone-like material in areas of facial contact, see paragraph [0109]), wherein the support member is formed by a method comprising the steps of: dispensing a first string-like bead of a first settable material (bead of layer 980, formed on top of bottom layer 982, is made of a material more rigid than the material of layer 982, see paragraph [0112]. Regarding the fact that a first string-like bead is dispensed to form the layer, the mask 950 is made through the process of 3D printing, which is known by one of ordinary skill in the art to be performed by dispensing layers of “string-like beads” on top of each other from the nozzle of a 3D printer. Such an example is shown and described in Jamalabad, with particular emphasis on Fig. 1-6) extending in a first predetermined pattern on a working form (layer 982 is the working form on which layer 980 is applied); and dispensing a second string-like bead of a second settable material (bead of layer 978, formed on top of layer 980, is made of a material more rigid than the material of layer 980, see paragraph [0112]. Regarding the fact that a second string-like bead is dispensed to form the layer, the mask 950 is made through the process of 3D printing, which is known by one of ordinary skill in the art to be performed by dispensing layers of “string-like beads” on top of each other from the nozzle of a 3D printer. Such an example is shown and described in Jamalabad, with particular emphasis on Fig. 1-6) extending in a second predetermined pattern 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of forming the support member of Judson to include the steps enumerated above, as taught by Bachelder, for the purpose of forming a mask specific to the shape of a user’s face, thereby improving customization of the facemask (paragraph [0040] Bachelder).
Regarding claim 5, modified Judson discloses the first string-like bead (bead of layer 980 of Bachelder) is formed from a first material and the second string-like bead (bead of layer 978 of Bachelder) is formed from a second material different than the first material (layer 980, formed of stringlike bead, is more soft than material of layer 978, formed of second bead, see paragraph [0112] of Bachelder).
Regarding claim 11, Judson discloses the first end comprises a base portion (cap portion 772) to which the sidewall is coupled and wherein the base portion is structured to be coupled to a frame member of the patient interface device (frame 990 of Fig. 16 Judson).
Regarding claim 12, Judson discloses (Fig. 1-6 and 16) a patient interface device for delivering a flow of breathing gas to the airway of a patient, the interface device comprising: 
a rigid frame member (frame 990); and 
a sealing assembly having a support member (cushion 102) comprising: 
a first end (end of cushion 102 coupled to cap portion 772, paragraph [0043]) coupled to the frame member (see paragraphs [0043]-[0044] and Fig. 16); 

Judson does not disclose that the support member was formed by: dispensing a first string-like bead of a first settable material extending in a first predetermined pattern on a working form; and dispensing a second string-like bead of a second settable material extending in a second predetermined pattern adjacent the first bead, wherein at least one of the first string-like bead and the second string-like bead forms a portion of an outer surface of the support member. However, the phrase “the support member was formed by” is interpreted to mean that the limitations that follow are product-by-process limitations, and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, it appears the product of Judson would be the same as claimed even though the claimed steps of forming are not disclosed by Judson. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
However, in an effort to expedite prosecution, Bachelder teaches (Fig. 14) a facemask (950) formed of a plurality of materials (acrylic-like shell that gradually transitions to a softer silicone-like material in areas of facial contact, see paragraph [0109]), wherein the support member is formed by a method comprising the steps of: dispensing a first string-like bead of a first settable material (bead of layer 980, formed on top of bottom layer 982, is made of a material more rigid than the material of layer 982, see paragraph [0112]. Regarding the fact that a first string-like bead is dispensed to form the layer, the mask 950 is made through the process of 3D printing, which is known by one of ordinary skill in the art to be performed by dispensing layers of “string-like beads” on top of each other from the nozzle of a 3D printer. Such an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of forming the support member of Judson to include the steps enumerated above, as taught by Bachelder, for the purpose of forming a mask specific to the shape of a user’s face, thereby improving customization of the facemask (paragraph [0040] Bachelder).
Regarding claim 19, modified Judson discloses the first string-like bead (bead of layer 980 of Bachelder) and the second string-like bead (bead of layer 978 of Bachelder) are disposed in direct contact with each other (e.g. top bead of layer 980 is in direct contact with bottom bead of layer 978).
 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Judson (US 2012/0132208) in view of Bachelder (US 2015/0273170), as evidenced by by Jamalabad (US 2004/0089983), and further in view of Davis (US 2015/0040428).
Regarding claim 2, the modified Judson reference does not disclose the first bead has a first cross-sectional area and the second bead has a second cross-sectional area different from the first cross-sectional area. However, Davis teaches (Fig. 1-4) the first bead (bead 202) has a first cross-sectional area and the second bead (bead 204) has a second cross-sectional area different from the first cross-sectional area (while not shown in the drawings, Davis discloses in paragraph [0059] that the thickness (and therefore cross-sectional area) of each bead can be varied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cross sectional areas of the first and second beads of the modified Judson reference such that the first bead has a first cross-sectional area and the second bead has a second cross-sectional area different from the first cross-sectional area, as taught by Davis, for the purpose of allowing for improved customability of the support structure.
Regarding claim 4, the modified Judson does not disclose the second cross-sectional area is of a different shape than the first cross-sectional area.
However, Davis teaches (Fig. 1-4) the first bead (bead 202) has a first cross-sectional area and the second bead (bead 204) has a second cross-sectional area different from the first cross-sectional area (while not shown in the drawings, Davis discloses in paragraph [0059] that the thickness (and therefore cross-sectional area) of each bead can be varied), wherein the second cross-sectional area is of a different shape than the first cross sectional area (while not shown in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cross sectional areas of the first and second beads of the modified Judson reference such that the shape of the second cross sectional area is different from the shape of the first cross sectional area, as taught by Davis, for the purpose of allowing for improved customability of the support structure.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Judson (US 2012/0132208) in view of Bachelder (US 2015/0273170), as evidenced by by Jamalabad (US 2004/0089983), and further in view of Chodowski (US 2014/0326246).
Regarding claims 7-8, modified Judson discloses a sidewall, but is silent regarding at least one void is defined within the sidewall, the at least one void is positioned within the sidewall so as to be disposed adjacent the bridge of the patient's nose when the support member is disposed on the face of the patient. However, Chodowski teaches (Fig. 10-11) at least one void (80) is positioned within the sidewall so as to be disposed adjacent the bridge of the patient's nose (see top void 80) when the support member is disposed on the face of the patient (paragraph [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of the modified Judson reference to include at least one void is positioned within the sidewall so as to be disposed adjacent the bridge of the patient's nose when the support member is disposed on the 
Regarding claim 9, the modified Judson reference discloses at least one void, but does not disclose the at least one void is positioned within the sidewall so as to be disposed adjacent the lower lip of the patient when the support member is disposed on the face of the patient. However, Chodowski teaches (Fig. 10-11) the at least one void (void 80) is positioned within the sidewall so as to be disposed adjacent the lower lip of the patient (bottom left void 80, see Fig. 10) when the support member is disposed on the face of the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of the modified Judsonreference to include at least one void is positioned within the sidewall so as to be disposed adjacent the lower lip of the patient when the support member is disposed on the face of the patient, as taught by Chodowski, for the purpose of reducing the stiffness of the support member and the amount of filling material required (paragraph [0057]).
Regarding claim 10, the modified Judson reference discloses at least one void, but does not disclose wherein the at least one void comprises a first void and a second void, wherein the first void is positioned within the sidewall so as to be disposed adjacent a first side of the patient's mouth when the support member is disposed on the face of the patient, and wherein the second void is positioned within the sidewall so as to be disposed adjacent a second side, opposite the first side, of the patient's mouth when the support member is disposed on the face of the patient. However, Chodowski teaches (Fig. 10-11) wherein the at least one void comprises a first void (bottom left void 80 in Fig. 10) and a second void (bottom right void 80 in Fig. 10), wherein the first void is positioned within the sidewall so as to be disposed adjacent a first side 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of the modified Bachelder reference to include a first void and a second void, wherein the first void is positioned within the sidewall so as to be disposed adjacent a first side of the patient's mouth when the support member is disposed on the face of the patient, and wherein the second void is positioned within the sidewall so as to be disposed adjacent a second side, opposite the first side, of the patient's mouth when the support member is disposed on the face of the patient, as taught by Chodowski, for the purpose of reducing the stiffness of the support member and the amount of filling material required (paragraph [0057]).

Response to Arguments
Applicant’s arguments filed 11/3/2021 have been fully considered.
 Applicant’s arguments with respect to claim(s) 1, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on one or more references reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785